t c summary opinion united_states tax_court arthur o wanda e trevino petitioners v commissioner of internal revenue respondent docket no 5284-o1s filed date arthur o trevino and wanda e trevino pro sese michael d zima for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether and to what extent petitioners are liable for the alternative_minimum_tax amt some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in mayaguez puerto rico on the date the petition was filed in this case there are no disputed facts in this case during petitioners’ primary sources of income were petitioner husband’s federal government salary of dollar_figure and a distribution from his federal retirement account of dollar_figure petitioners filed a joint federal_income_tax return for taxable_year on that return they reported a foreign_tax_credit of dollar_figure and zero tax_liability they also reported zero liability for the amt in the statutory_notice_of_deficiency respondent determined that petitioners are liable for the amt in the amount of dollar_figure thi sec_1s in accord with our calculation under sec_55 which is as follows taxable_income reported by petitioners’ dollar_figure exemption deductions claimed by petitioners itemized_deduction claimed by petitioners for taxes paid amount of sec_68 limitation on itemized_deductions alternative_minimum_taxable_income big_number exemption_amount big_number taxable_excess big_number pre-credit_tentative_minimum_tax of taxable_excess big_number amt foreign_tax_credit limited to of dollar_figure big_number tentative_minimum_tax big_number regular_tax -0- sec_55 amt liability big_number ‘the amount listed here as taxable_income reflects a computational adjustment made to the amount of taxable_income reported on petitioners’ return petitioners did not apply the itemized_deduction limitation of sec_68 which requires a subtraction of dollar_figure from their claimed itemized_deductions petitioners contend that their tax_liability was intentionally miscalculated by the irs however as we noted respondent’s calculation of petitioners’ tax_liability is in accordance with the law petitioners further state that the issue here is about prejudice and harassment to puerto rican taxpayers and petitioners question the general treatment of residents of puerto rico under the internal_revenue_code this court is not the proper place for these arguments we cannot evaluate the fairness of the law but must apply it as it is written it 1s up to congress to address questions of fairness and to make improvements to the law metzger trust v commissioner 76_tc_42 affd 693_f2d_459 5th cir petitioners do contest two specific aspects of the amt calculation first they dispute the treatment of the itemized_deduction they claimed on their return for mortgage interest this treatment is in fact beneficial to petitioners petitioners had listed this deduction as an adjustment on the form_6251 alternative minimum tax---individuals which they filed with their return respondent determined that this was not a proper q4e- adjustment because this adjustment would have increased alternative_minimum_taxable_income and thereby increased amt liability respondent’s determination in this regard is in petitioners’ favor second petitioners dispute the reduced_amount of foreign_tax_credit which may be used in calculating the tentative_minimum_tax they argue that they should not be required to pay federal_income_tax when the amount of income taxes paid to puerto rico is greater than their regular non-amt federal tax_liability we have already found that respondent correctly calculated petitioners’ tax_liability for the year in issue as required by the internal_revenue_code in particular respondent correctly applied the amt foreign_tax_credit_limitation of sec_59 a see generally 113_tc_158 noting the constitutionality of the foreign_tax_credit_limitation with respect to the amt again petitioners’ dispute is essentially political as it is directed at the manner albeit an indirect manner in which congress has chosen to tax united_states citizens who reside in puerto rico reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
